ORDER

WHEREAS, on October 7,1996, this court suspended petitioner Richard T. McHaffie from the practice of law for a period of 90 days, effective 15 days from the date of this court’s order; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully *87complied with the terms of the court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective immediately,
IT IS HEREBY ORDERED that petitioner Richard T. McHaffie be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by October 7, 1997.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice